Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
The positive urinalysis test results, confirmed by a second test, together with the misbehavior report and the testimony of the correction officer who performed the test, constitute substantial evidence to support the determination that petitioner violated the prison disciplinary rule prohibiting the unauthorized use of controlled substances (see, Matter of Lahey v Kelly, 71 NY2d 135). We find no error in the Hearing Officer’s *817reliance upon the testimony of the facility nurse indicating that petitioner was not on any medication which would cause a false-positive in the test results (see generally, Matter of Frazier v Coombe, 224 AD2d 794, 795). Furthermore, we find that the record provides an adequate foundation for the introduction of the urinalysis test results (see, 7 NYCRR 1020.5 [a] [1]). Petitioner’s remaining contentions are either unpreserved for our review or have been found to be without merit.
Cardona, P. J., Mercure, Crew III, Casey and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.